 In the Matterof THE SCHIFFCOMPANYandWAREHOUSE& DISTP.IBU-TION WORKERS UNIONCase No. R-3058.-Decided October 31, 1941Jurisdiction:retail shoe industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition ; temporary employeesheldeligible. to vote,despite Company's contention that they are ineligible, where business of Com-pany was highly seasonal and average temporary employee worked from 4 to 6months ; election necessary.Unit Appropriate for CollectiveBargaining:all employees in the warehouse ofthe Company excluding supervisors, foremen, assistant foremen, leadmen, cleri-calworkers, engineers, personnel managers, and truck drivers ; janitor ex-cluded notwithstanding desire of union for inclusion where employee spends90 per cent of his time outside and no part of salary is charged to ware-house; employees in return, and hosiery, and findings departments includednotwithstanding desire of union for exclusion since their work is not skilled,and two thirds of salary is charged to warehouse ; department heads includednotwithstanding desire of union for their exclusion where they have no rightto hire or discharge or to recommend the hire or discharge of employees and90 per cent of their time is spent performing manual duties.Hedges, Hooverc0'Tingley,byMr. H. R. Tingley and Mr. GeorgeR. Hedges, Jr.,of Columbus, Ohio, for the Company.Mr. Edward S. Crudele,of Cleveland, Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 7, 1941, Warehouse & Distribution Workers Union,herein called the Union, filed with, the Regional Director for theNinth Region (Cincinnati, Ohio) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Schiff Company, Columbus, Ohio, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On September 10, 1941, the Na-36 N. L. R. B., No. 120.575 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Labor Relations Board, herein called the Board, acting pursu-ant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On September 15, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on September 24, 1941,at Columbus, Ohio, before Harold Weston, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all.parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On October 7 and 8, 1941, respectively, the Company and the Unionfiled briefs which the Board has considered.On October 20, 1941, theUnion filed a reply brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Schiff Company is an Ohio corporation with its principal officeand place of business at Columbus, Ohio.The Company operatesretail shoe stores in 31 states of the United States. In the course ofits business, the Company operates two warehouses at Columbus, Ohio,with which we are here concerned.During 1940 the Company's retailsales amounted to approximately $14,000,000.Fifty-two per cent ofthe merchandise sold by the Company comes into and is deliveredthrough the warehouses at Columbus.Of the total merchandise han-dled at the Columbus warehouses approximately 80 per cent is shippedto Columbus from points outside the State of Ohio and over 60 percent is shipped by the Company from Columbus to points outsidethe State of Ohio.II.THE ORGANIZATION INVOLVEDWarehouse & Distribution Workers Union is a labor organizationaffiliated with the Congress of Industrial Organizations.It admits tomembership employees at the Columbus warehouses of the Company. THE SCHIFF COMPANYIII.THEQUESTION CONCERNING REPRESENTATION577On about August 4, 1941,. the Union requested the Company .torecognize it as exclusive representative of certain employees at theColumbus warehouses.The Company denied this request.A state=ment of a Field Examiner of the Board, introduced in evidence at thehearing, shows that the. Union represents a substantial number ofemployees in the alleged appropriate unit.'We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, appearing in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial..relation to trade,. traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union urges that all employees at the two Columbus ware--houses of the Company, including Gilbert Gray, but excluding execu-tives, supervisors, foremen, assistant foremen, department heads, leadmen, clerical workers, employees in the return department, engineers,personnel managers, employees in the hosiery and findings depart-ments, and truck drivers, constitute an appropriate unit. . The only.controversy with respect to the unit concerns the department heads,employees in the return department, and employees in the hosiery:and findings department.The Company desires that all suchemployees be included in the unit.The Company employs 7_ persons in its return department.The:Union asks that these employees be excluded from the unit .becausethey are.skilled and their work is largely of a clerical nature.The.;Company contends that such employees are warehousemen performing,duties similar to the duties performed by employees admittedly in the:unit.These employees inspect damaged shoes and'new shoes returned.from retail stores of the Company. They make out return slips show-:ing the quantity, stock number, and reason for return of the shoes andactually handle the cartons of shoes.One-third of the salaries of,1The Field Examiner reported that the Union presented 39 membership application cardsbearing the names of persons on the August 9, 1941, pay roll of the Company. There areapproximately 80 employees on the pay roll.433118-42-vol. 36-38 578DECISIONS OF NATIONAL LABOR. RELATIONS BOARDthese employees is charged to the purchasing department of the Com-pany and two-thirds to the warehouse. It does not appear that theirwork is skilled but that about two months' training is necessary beforethey become proficient in knowing where to place the various returneditems in the warehouse.Under the circumstances, we find that em-ployees in the return department should be included in the unit.The Company employs two persons in its hosiery and findingsdepartments.The Union urges that they be excluded from the unitbecause they are skilled employees.The Company urges that theybe included because they are ordinary warehouse employees.Thefacts with respect to these employees are similar to those set out inour discussion of the return-department employees above.Under thecircumstances, we find that employees in the hosiery and findingsdepartments should be included in the unit.The Company employs 7 persons alleged to be department' heads.The Union asks that they be excluded from the unit on the groundthat they are supervisory employees.The Company denies that theduties of these persons are supervisory in nature and. ask that they' be'included in the unit.These employees have no right to hire or dis-charge or to recommend the hire or discharge of employees and theirduties consist of seeing that merchandise is brought to their respectivestockrooms and put away properly.They receive about $3 more perweek than the other employees, but it appears that they receive highersalaries only because they have been with the Company for a longerperiod of time than the other employees. It appears from the recordthat they spend about 90 per cent of their time actually performingmanual duties.We find that the department heads should be includedin the unit.The Union urges that one Gilbert Gray, a janitor, be included inthe unit and the Company that he be excluded from the unit. 'TheCompany employs two janitors at its Fourth Street warehouse, whichalso includes the offices of the Company.The parties are in agreementthat one of the janitors be excluded. It appears that Gray spendhabout 10 per cent of his time performing janitorial duties in the ware-house and the rest of his time cleaning the offices of the Company.Nopart of his salary is charged by the Company to the warehouse.Hiswork is substantially the same as that of the janitor whom the partiesagreed to exclude.We find that Gilbert Gray should be excluded fromthe unit.The Union urges that a truck driver employed by the Company beexcluded from the unit.The Company took no position with respect tothis employee.It appears that this employee is eligible for member-ship in another labor organization.We find that the truck driver.should be excluded from the unit. THE SCHIFFCOMPANY.- , -. ,579We find that all employees at the Columbus warehouses of the Com-pany, including employees in the return, hosiery, and findings depart-ments and ' department heads, but excluding executives, supervisors,foremen, assistant foremen, leadmen, clerical employees, engineers,personnel managers, truck drivers, and Gilbert Gray, constitute a unitappropriate for the purpose of collective bargaining and that said unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and' otherwise willeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by the holding of an election by secret ballot.The Company and the Union are in dispute as to the status of ap-proximately 30 temporary employees.The Union asks that such em-ployees be deemed eligible to vote and the Company that they be ruledineligible to vote.The Company's business is highly seasonal and itsseasons are from January 1 of each year until the end of March andfrom July 1 to the end of September.During these two periods theCompany carries approximately, 30 persons more on its pay roll thanit does during other months of the year. It appears that.the averagetemporary employee works from four to six months at a time.At thetime these employees are hired they are told by the Company that thejobs are temporary and such employees are not eligible to group lifeand hospitalization-insurance plans carried by the Company for thebenefit of its regular employees.Under all the circumstances, we findthat all such employees who might be on the pay roll of the Companydesignated below for the purpose of determining eligibility to vote inthe election shall be eligible to vote.The Union urges that the pay roll of September 7, 1941, be used fordetermining eligibility to -vote.The Company took no position withrespect to the pay-roll date.No reason appears why we should not,in accordance with our usual practice, designate the pay roll imme-diately preceding the date of the Direction of Election as the pay rollto determine eligibility to vote.We shall direct therefore that em-ployees of the Company eligible to vote in the election shall be thosein the appropriate unit who were employed during the pay-roll.periodimmediately preceding the date of the Direction of Election herein,subject to such limitations and additionsas are- setforth in theDirection.Upon the basis of the above findings of fact -and upon the entirerecord in the case, the Board makes the following : 580DECISIONSOF NATIONAL LABOR'RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commercehas arisenconcerning the repre-sentation of employees of The Schiff Company, Columbus, Ohio, withinthe meaning of Section 9 (c) and Section2 (6).and(7) of the NationalLabor Relations Act.2.All employees at the Columbus warehouses of the Company ineluding employees in the return, hosiery, and findings departments anddepartment heads, but excluding supervisors,foremen,assistant fore-men, leadmen, clerical workers, engineers, personnel managers, truckdrivers, and Gilbert Gray, constitutea unitappropriate for the pur-poses of collective bargaining, within themeaningof Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDirected that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith The. Schiff Company, Columbus, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)'days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Section 9, of said Rules and Regulations, among allemployees at the Columbus, Ohio, warehouses of the Company whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees in the return, hosiery, andfindings departments, department heads, employees who did not workduring such pay-roll:period because they were ill or on vacation or inthe active military service or training of the United States, or tempo-rarily laid off, but excluding executives, supervisors, foremen, assist-ant foremen, leadmen, clerical workers, engineers, personnel managers,truck drivers, Gilbert Gray, and employees who have since quit orbeen discharged for cause, to determine whether or not they desire tobe represented by Warehouse & Distribution Workers Union, affiliatedwith the Congress of Industrial Organizations, for the purpose of.collective bargaining.